Citation Nr: 0907494	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from January 1981 
to January 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in August 2006 and April 2008 for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDING OF FACT

Chronic left knee disability was not manifested during 
service or for many years after service, nor is any current 
left knee disability otherwise related to such service.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2003, 
March 2006, August 2006, and May 2008.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.    
  
While the September 2003, March 2006, August 2006, and May 
2008 notices were not provided prior to the March 2003 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2004 supplemental 
statement of the case (following the provision of notice in 
September 2003), an April 2006 supplemental statement of the 
case (following the provision of notice in September 2003 and 
March 2006), a January 2007 supplemental statement of the 
case (following the provision of notice in September 2003, 
March 2006, and August 2006), and a September 2008 
supplemental statement of the case (following the provision 
of notice in September 2003, March 2006, August 2006, and May 
2008).  The Veteran and his representative have not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

Duty to Assist

VA has obtained service and VA treatment records.  A VA 
examination was scheduled in May 2003, but the Veteran failed 
to appear.  In a substantive appeal received in October 2003, 
the Veteran asked to be rescheduled.  Although VA 
examinations were rescheduled for December 2003, May 2008, 
and July 2008, the Veteran failed to appear for all three VA 
examinations.  To date, neither the Veteran nor his 
representative has provided good cause.  In a statement 
received in October 2008, the Veteran's representative 
acknowledged that the Veteran failed to attend the May 2008 
and July 2008 VA examinations; and stated that no additional 
arguments are offered.  Consequently, another VA examination 
will not be rescheduled.  The Board notes that all known and 
available records relevant to the issue on appeal has been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for left knee disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On entrance examination in November 1980, a scar on the left 
knee was noted.  Service treatment records show treatment in 
February 1981 for knee strain.  A December 1983 separation 
examination shows that his lower extremities were clinically 
evaluated as normal with a notation that the Veteran had a 
scar on his left knee.  Service record do not include any 
additional references to the left knee. 

VA treatment records show various treatments for and 
assessments of left knee disability from December 2002 to 
October 2006.  VA medical records specifically show December 
2002 x-rays with an impression of no acute fracture of 
dislocation, no significant degenerative change, and no 
effusion.  However, a February 2004 VA medical entry showed 
an MRI that revealed a non-operative lesion.  VA treatment 
records from March 2004 to April 2004 show that the Veteran 
underwent physical therapy.  

While the Board would under different circumstances schedule 
the Veteran for a VA examination since there is evidence of a 
current left knee disability and evidence of treatment in 
service, the Board notes again the following.  When the 
Veteran was afforded a May 2003 VA examination, he failed to 
appear.  While the Veteran asked to reschedule the May 2003 
VA examination, the Veteran failed to appear for the December 
2003, May 2008 and July 2008 VA examinations.  To date, the 
Veteran has not provided good cause to reschedule his VA 
examinations.  

The Board is left with an evidentiary record which shows that 
the Veteran entered service with a left knee scar and that 
the left knee scar was noted again at the time of discharge.  
In February 1981, the Veteran was treated for what was 
described by medical personnel as knee strain.  However, at 
the time of the Veteran's discharge examination approximately 
two and one-half years later (December 1983), his lower 
extremities were clinically evaluated as normal.  This 
suggests that trained medical personnel were of the opinion 
that there was no left knee abnormality at that time.  

Additionally, the medical evidence of record shows that in 
the aforementioned February 2004 VA medical entry, the 
Veteran reported a history of left knee pain that began 
several years after service--dating back in the 1990's.  This 
was several years after service.  This period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Overall, there is no medical opinion of record linking the 
Veteran's left knee disability to service.  As already noted, 
VA attempted to assist the Veteran in this regard on several 
occasions by scheduling examinations. 
 
The Board acknowledges the Veteran's assertions that left 
knee disability is related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


